                                         Case 4:18-cv-00939-PJH Document 272 Filed 09/01/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CYNTEC COMPANY, LTD.,
                                                                                       Case No. 18-cv-00939-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER RE FURTHER
                                                                                       PROCEEDINGS
                                  10     CHILISIN ELECTRONICS CORP., et
                                         al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                             The jury having rendered a verdict in the above-captioned case on September 1,
                                  15
                                       2021, the court now directs the parties to meet and confer and to submit a status
                                  16
                                       statement containing the following: (1) a proposal for resolving the remaining issues in
                                  17
                                       the case, including whether a further evidentiary proceeding is necessary, (2) the parties’
                                  18
                                       views on whether a partial judgment, limited to the issues already decided, should be
                                  19
                                       entered at this time, and (3) a proposed schedule for briefing any remaining issues,
                                  20
                                       including any anticipated Rule 50(b) motions. The status statement shall be filed no later
                                  21
                                       than September 8, 2021.
                                  22

                                  23
                                             IT IS SO ORDERED.
                                  24
                                       Dated: September 1, 2021
                                  25
                                                                                       /s/ Phyllis J. Hamilton
                                  26                                               PHYLLIS J. HAMILTON
                                                                                   United States District Judge
                                  27

                                  28
